Citation Nr: 0918075	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

As the appeal of the Veteran's claim for a rating in excess 
of 30 percent for posttraumatic stress disorder emanates from 
the Veteran's disagreement with the initial 30 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDING OF FACT

Since the filing of the Veteran's claim, her posttraumatic 
stress disorder has been manifested by depressed mood, 
anxiety, social impairment, and chronic sleep impairment that 
approximates occupational and social impairment with 
occasional decrease in work efficiency.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for posttraumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through March 2003 and October 2006 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate her claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  In 
addition, the Veteran was provided notice concerning the 
assignment of rating criteria and effective dates via the 
October 2006 letter.  Hence, the Board finds that the Veteran 
has received notice of the information and evidence needed to 
substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the March 2003 and October 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2003 and 
October 2006 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
March 2003 and October 2006 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service VA and private treatment 
records have been associated with the file, as have records 
from the Veteran's award of Social Security Administration 
disability benefits.  In addition, the Veteran was provided a 
VA medical examination in September 2003; report of that 
examination has been associated with the claims file.  
Neither the Veteran nor her representative has indicated that 
there are any outstanding records relevant to the claim on 
appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a December 2003 rating decision, the Veteran was assigned 
a 30 percent initial disability rating for posttraumatic 
stress disorder (PTSD), under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under the General Rating Formula For 
Mental Disorders, to include PTSD, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2 (2008).

Relevant medical evidence of record consists of a VA 
examination provided to the Veteran in September 2003, as 
well as records private and VA treatment.  Report of the 
September 2003 VA examination reflects that the psychiatrist 
recorded the Veteran's complaints of nightmares occurring 
approximately twice per month, after which she had difficulty 
sleeping, and depression.  The examiner also noted the 
Veteran's complaints of having no friends outside her family 
and being afraid to leave her house at night, as well as her 
distress over her mother's death in a house fire in 1996.  
The Veteran reported occasional anxiety "episodes" lasting 
approximately five minutes and stated that she was often 
irritable and was having problems in her relationships with 
her oldest daughter and her boyfriend.  The examiner noted 
occasional hypervigilance and exaggerated startle response.  
Further, the examiner noted that the Veteran had a restricted 
affect but was pleasant and made good eye contact during the 
evaluation.  The examiner also found the Veteran to be 
oriented in all spheres and to have no difficulty with 
flashbacks related to her in-service rape.  The VA examiner's 
diagnosis was PTSD and moderate recurrent major depressive 
disorder.  He assigned a Global Assessment of Functioning 
(GAF) score of 60, with a GAF score of 70 when considering 
PTSD by itself.  In his discussion, the examiner noted that 
the Veteran displayed "cross over symptoms of depression" 
such as difficulty concentrating, decreased interest, 
difficulty with sleep, and blunted affect; he diagnosed her 
PTSD-specific symptoms as hypervigilance, nightmares, and 
psychological distress related to her in-service rape.

The Veteran has also received ongoing psychiatric treatment 
from both private and VA treatment providers.  Records from 
her private treatment reflect that she has carried a 
diagnosis of depression for many years and has been treated 
routinely for major depressive disorder.  Records from the 
Cincinnati VA Medical Center (VAMC) reflect that the Veteran 
first sought psychiatric treatment at that facility in 
September 2001 and participated in an initial PTSD evaluation 
in September 2002.  At that evaluation, the Veteran was noted 
to complain of decreased appetite, nightmares, anxiety 
attacks, and irritability.  She further stated that she 
avoided socializing with anyone outside her family members 
and boyfriend.  Mental status examination at the time found 
that the Veteran was alert and oriented with organized 
thoughts, good judgment and insight, and grossly intact 
memory.  The treating psychiatrist found the Veteran to have 
a sad affect and mood but no suicidal or homicidal ideations 
or other psychotic symptoms.  The psychiatrist diagnosed the 
Veteran with PTSD and major depressive disorder in partial 
remission.  The Veteran was again provided assessment by a VA 
counselor in December 2002, at which time she was found to 
have a full range of affect, normal speech and concentration, 
organized thoughts, and no suicidal or homicidal ideation.  
The counselor noted that the Veteran displayed PTSD symptoms 
of avoidance and hyperarousal but did not re-experience the 
in-service sexual trauma.  The Veteran reported at that time 
that she was no longer working due to both physical and 
psychological reasons but that she maintained a friend from 
her church who was "like a sister" to her.  The counselor 
diagnosed the Veteran with PTSD and assigned a GAF score of 
45.

Since her September 2002 intake, the Veteran has sought 
ongoing group and individual counseling for her PTSD.  
Records from this treatment reflect that the Veteran was 
assigned a GAF score of 40 in January 2003 but was noted in 
February 2003 to have approximately one nightmare per week 
with improving PTSD symptoms overall.  Further treatment 
reflects that the Veteran reported in June 2003 that she was 
becoming more comfortable alone and having fewer nightmares; 
her affect at that time was noted to be sad, but her thoughts 
were found to be organized, and she was noted to have no 
suicidal or homicidal ideations.  Ongoing treatment records 
reflect further that she was assigned a GAF score of 65 in 
August 2004 and was noted at that time to be receiving 
treatment not for PTSD but for situational anxiety related to 
a medical procedure.  In October 2004, the Veteran told her 
treatment provider that her PTSD was not her "primary 
complaint" and that she was having nightmares only 
occasionally.  Her PTSD was found to be in partial remission 
in March 2005, and she noted at that treatment visit that she 
was not concerned with PTSD symptoms.  Treatment records 
continue to reflect that the Veteran displays a depressed 
mood with sad or constricted affect, but that her PTSD 
symptoms have continued to improve with therapy and her 
thought process, insight, and judgment continue unimpaired.

The Veteran's VA psychiatrist and psychologist submitted a 
letter in April 2003 concerning the Veteran's PTSD.  In the 
letter, the treatment providers noted the Veteran's diagnosis 
of both PTSD and major depression in partial remission.  The 
doctors identified the Veteran's PTSD symptoms as intrusive 
memories of the rape, nightmares, and conflict with her 
daughter.  The doctors further noted that the Veteran avoided 
sleeping alone, avoided leaving the house after dark, and 
experienced hypervigilance and irritability.  The treatment 
providers opined that the Veteran's PTSD symptoms prevented 
the Veteran from working and interfered with social 
functioning, as the Veteran felt uncomfortable trusting new 
acquaintances.  

In light of the above findings, the Board finds that since 
the initial grant of service connection, the Veteran's PTSD 
more nearly approximates a 30 percent rating.  In so 
concluding, the Board finds persuasive the September 2003 VA 
psychiatrist's report of examination, in which the examiner 
noted that the Veteran demonstrated a depressed mood and had 
occasional panic attacks as well as chronic sleep impairment 
in the form of nightmares.  The examiner noted that, although 
the Veteran stated that she had "no friends" outside her 
family and boyfriend, she had always gotten along well with 
her co-workers and "did not miss any work due to psychiatric 
reasons" before leaving her job due to a combination of 
physical and emotional factors.  The Veteran reported that 
her relationship with her boyfriend was "up and down" but 
that the relationship had lasted for more than eight years 
and that her relationship was "problematic" with her oldest 
daughter.  She did not indicate that she had a problematic 
relationship with her two younger daughters and indicated 
that she and her sister were very close.  Similarly, although 
noting that the Veteran's affect was "restricted," the 
examiner did not find that the Veteran suffered from panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impaired judgment, speech, memory, or 
abstract thinking.  The Board notes that these documented 
symptoms more closely align with the criteria for a 30 
percent disability rating, discussed above.  

In so finding, the Board looks also to the Veteran's ongoing 
treatment records from the Cincinnati VAMC, in which the 
Veteran has consistently stated that her PTSD symptoms are 
improving.  In that connection, the Board finds compelling 
the Veteran's statements at October 2004 and April 2005 
treatment visits that those symptoms were not her "primary 
complaint" and not the issue on which she wished to focus 
during therapy.  The Board further notes that the Veteran has 
consistently reported improvement in her PTSD symptoms, 
stating that her nightmares have decreased and that she has 
become more comfortable being alone and asserting herself.  
The Board finds that these symptoms are consistent with the 
criteria for a 30 percent disability rating.

The Board has also considered but does not find that the 
Veteran's PTSD at any time approximates the criteria for a 
higher rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Here, the medical evidence does not reflect symptoms such as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships on account of PTSD alone.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the September 2003 VA examination, 
as well as in her December 2002 initial PTSD evaluation and 
treatment and during her ongoing psychiatric treatment at the 
Cincinnati VAMC.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF scores assigned in 
a case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the Veteran's GAF scores 
have varied widely over the course of her examinations and 
treatment.  Here, the Board finds that the Veteran's GAF 
scores of 70, assigned at the September 2003 VA examination, 
and 65, assigned at the August 2004 PTSD treatment visit, 
coincide with her stated symptoms and with the rating of 30 
percent for the period assigned under the General Rating 
Formula For Mental Disorders.  The DSM-IV identifies scores 
in the range of 61-70 as "mild symptoms" such as depressed 
mood and mild insomnia with some difficulty in social, 
occupational, or school functioning but with the ability to 
maintain some meaningful interpersonal relationships.  The 
Board finds, however, that the Veteran's GAF score of 45 in 
December 2003 and 40 in January 2003 do not coincide with her 
stated PTSD symptoms or with the symptoms documented at the 
examinations and throughout the Veteran's ongoing PTSD 
treatment with VA treatment providers.  A GAF score of 40 or 
45 indicates serious symptoms or serious impairment with 
social or occupational functioning, to include having no 
friends or being unable to keep a job.  In this case, the 
Veteran has stated that she has difficulty opening up to new 
acquaintance and that her relationship is troubled due, in 
part, to her PTSD symptoms but has also reported that her 
work was unaffected by her disorder and that she remains 
close with her sister and other family members.  Similarly, 
the Board acknowledges that the Veteran is no longer working 
but notes that, contrary to the Veterans' treatment 
providers' April 2003 statement, the Veteran left work due to 
a combination of physical and psychological problems, 
including back trouble and depression, and has not stated 
that she is unable to work solely due to her service-
connected PTSD.  In this case, notwithstanding the December 
2002 and January 2003 psychiatrists' GAF score assignment, 
the Board reiterates that the Veteran's assigned GAF score is 
not dispositive of the evaluation and must be considered in 
light of the actual symptoms of her disorder.  In this case, 
the Board has found that the Veteran's symptomatology, as 
discussed above, is best approximated and appropriately 
compensated by the 30 percent rating.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); abnormally 
frequent periods of treatment; or evidence that the Veteran's 
PTSD otherwise renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, since 
the initial award of service connection, the Veteran's 
service-connected PTSD warrants a rating of no more than 30 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An initial rating in excess of 30 percent for posttraumatic 
stress disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


